Citation Nr: 9915999	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a higher evaluation for a service-
connected left knee disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1986 to May 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted the claim of service connection for a 
left knee condition and rated the disability as 
noncompensable, and denied the claim of service connection 
for a right knee disability.  A notice of disagreement was 
submitted in February 1995.  A statement of the case was 
issued in February 1996.  In April 1996, the veteran filed a 
substantive appeal and requested a personal hearing before 
the local hearing officer.  The requested hearing was 
conducted in June 1996.  

In a February 1996 decision, a compensable rating of 10 
percent was assigned for the left knee disability with an 
effective date of March 1, 1995.  In 1996 decision, the 
hearing officer determined that a 20 percent rating was 
warranted, and the grant is reflected in an August 1996 RO 
rating action, effective the day following service.  As a 20 
percent rating is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  This issue will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the right knee has been 
obtained by the RO.

2.  A right knee disability was first manifested during the 
veteran's period of active service. 



CONCLUSION OF LAW

A right knee disability was incurred during the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 3.303, 3.304, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Right Knee Disability

Factual Background

On enlistment examination of May 1986, the veteran's 
extremities were found to be normal, and the reported history 
of disorders affecting the right knee was negative.  The 
extremities were normal on a periodic examination conducted 
in August 1988, and there was no reported history of a right 
knee disorder.  In July 1990, the veteran was treated for 
complaints of weak knees, and the examiner diagnosed overuse 
syndrome of both knees.  On periodic examination of March 
1993, the extremities were normal and the veteran noted the 
problem with the left knee.  In January 1994, the veteran 
complained of right knee pain, and the examination was 
essentially normal, except for 1+ ACL laxity.  The veteran 
was placed on physical profile , and the noted medical 
conditions included the right and left knees.  

A VA examination was conducted in October 1994 pursuant to 
the veteran's claim of service connection for a bilateral 
knee disability.  The veteran reported that he has right knee 
pain when walking a lot, which he noted to be around one and 
a half to two hours of walking around a mall.  The examiner 
diagnosed history of right knee pain with minimal clinical 
findings at the time of examination.  The findings, with 
respect to the right knee, included: no swelling or effusion; 
Lachman and anterior drawer negative; negative McMurray's; 
and 135 degrees flexion and 0 degrees extension.  X-rays were 
unremarkable.  

On VA examination of October 1995, the examiner reported a 
diagnosis of subjective complaints of retropatellar pain of 
the right knee.  It was noted that the case was discussed 
with the Chief of Orthopedics. 

VA records, dated in 1995 and 1996, reflect continued 
treatment of the veteran's left and right knees.  It also 
notes that the veteran performed his quad strengthening 
exercises.  

An April 1996 private examination report from Dr. Alan P. 
Wolf reflects a reported history of left knee injury during 
service, and right knee pain after a jump in 1993.  Dr. Wolf 
reported clinical impressions of status post left ACL 
reconstruction of December 1994, and right knee internal 
derangement.  Physical therapy was recommended.  The need for 
continued therapy and MRI of the right knee was recommended 
in an April 1996 report from Dr. Paul Yerys.  Dr. Yerys' 
physical therapy notes are of record.  An April 1996 MRI of 
the right knee was normal.  In a later report of May 1996, it 
was noted that the veteran reported that his April MRI was 
negative.  Dr. Wolf recommended that the veteran continue 
with therapy, and noted the same in a June 1996 follow-up 
report.  

In June 1996, the veteran testified that he had been 
undergoing physical therapy for his knees.  After his left 
knee surgery, he went for follow-up treatment with VA for six 
months.  He noted that left knee fusion and total knee 
replacement had been recommended.  At that time, he had been 
using a knee brace for stability.  Regarding the right knee, 
he testified that he was treated for problems with that knee 
during service, but the physicians felt that the left knee 
was the dominant disability.  He has had problems with the 
right knee since that time.  The veteran felt that the 
altered gait due to the left knee disability had an impact on 
his right knee since he had to place his weight on that side 
and the left leg is two inches smaller in mass.  He has 
difficulty walking, but his work-related activities require 
minimal walking and activity.  The right knee is painful when 
he places weight on it.  He was uncertain as to whether the 
right knee problems came about due to the left knee 
disability, or if the right knee problems are directly 
related to an injury during a jump 6 months prior to his 
separation from service.  The veteran testified that he has 
finally been able to sleep comfortably, but the mornings 
still present problems depending upon the weather.  The cold 
weather has an adverse effect on his knees.  Even though his 
work environment is air conditioned, the knee is fine when he 
places his leg in a certain position.  He has difficulties 
with the stairs when at home.  He had been advised to change 
his lifestyle, with regard to activities involving squatting, 
manual labor.  

VA records, dated in 1997, reflect the continued treatment 
and complaints related to the right and left knees.  In a 
March 1997 note, the examiner reported that the right lateral 
meniscal tear was not consistent with the history.  It was 
noted that the veteran was status post ACL reconstruction of 
the left knee, and that one and a half years beforehand, he 
complained of right knee pain.  On VA examination of December 
1997, the examiner diagnosed status post right knee sprain.  

The claims folder includes reports of treatment rendered by 
the veteran's private physician, Dr. P. Leo Varriale.  In a 
December 1997 recommendation for an MRI, Dr. Varriale recited 
the veteran's reported complaints of bilateral knee pain, 
left knee surgery, and history of a right knee injury in 
service.  Dr. Varriale also noted that there was plenty of 
grinding in the knees and that the veteran had difficulty 
pivoting.  The examination of the right knee revealed lateral 
joint line tenderness, no effusion, negative Lachman, and no 
medial or lateral laxity.  The reported impression was tear 
of the right lateral medial meniscus and tear of the left 
medial meniscus and ACL laxity.  The physician recommended 
quad strengthening exercises. 

In a follow-up letter, also dated in December 1997, Dr. 
Varriale reported physical examination findings of right 
peripatellar tenderness, and radiographic studies showed no 
meniscal tear in the right, except for mild effusion. 

Of record is an undated form, which indicates that a full 
physical was not justified, and that right knee 
reconstruction was not recommended.  


Legal Analysis

At the outset, the Board finds that the veteran's claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a) (1998). 

The veteran contends, in essence, that he currently suffers 
from a right knee disability that was incurred in service or, 
alternatively, is secondary to his service-connected left 
knee disorder.  Under applicable criteria, service connection 
will be granted for a disability resulting from personal 
injury suffered or disease incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (1998). 

Here, the evidence does not show that the veteran meets the 
requirements to establish a claim of service connection for a 
right knee disability on a secondary basis.  The records 
associated with treatment of the knees do not reflect the 
medical opinion that the right knee complaints were related 
to the left knee disability, and it appears that the reported 
history reflects two distinct and separate injuries to the 
knees during service.  However, the evidence does show that 
service connection for a right knee disability may be granted 
on a direct basis. 

The history concerning the right knee is as follows: negative 
findings of a right knee disability at the time of entrance 
into service; treatment and diagnosis of overuse syndrome of 
both knees in July 1990, and a finding of 1+ ACL laxity of 
the right knee in January 1994; placement on physical profile 
due to both knees; continued complaints of right knee pain; 
and post-service findings of slight limitation of right knee 
motion, tenderness and laxity.  The record also shows that 
the veteran was diagnosed on one occasion with right knee 
internal derangement, and with status post right knee sprain 
on VA examination of December 1997.  Based on this evidence, 
it is reasonable to conclude that the veteran's current right 
knee complaints are related to his period of active service, 
since there appears to be ongoing occurrences of right knee 
pain, laxity, tenderness and limited motion.  The appeal is 
granted. 

ORDER

Service connection for status post right knee sprain is 
granted.  


REMAND

Higher Evaluation for Service-Connected Left Knee Disability

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

Service connection is currently in effect for status post 
left knee arthroscopy, rated 20 percent disabling under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5257 (1998), 
which concerns "other impairment" of the knee, including 
recurrent subluxation and lateral instability.  A June 1997 
VA treatment record entry reflects a finding of degenerative 
joint disease of the left knee.  In July 1997, the General 
Counsel of VA issued a precedent opinion authorizing separate 
ratings for arthritis and instability of a knee under 
Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-
97.  This represents a substantial departure from prior VA 
practice and, under Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the veteran is entitled to readjudication under the 
new view of the rating schedule.

The Board also points out that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in December 1997, but 
it does not appear that the specific considerations in DeLuca 
were addressed.  Therefore, given the reported finding of 
degenerative joint disease and Court's guidance set forth in 
DeLuca, another examination is in order. 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected left knee 
disability.  Private medical records are 
to be obtained upon securing the 
necessary release.  Once obtained, the 
records should be associated with the 
veteran's claims folder.  

2.  The veteran should be afforded a VA 
knee examination to determine the current 
nature and severity of his service-
connected left knee disability.  Such 
tests as the examiner deems necessary 
should be performed.  The examination 
should include complete measurement of 
the ranges of motion and the degree and 
character of instability, if any, of the 
left knee.  All findings should be 
reported.  The examiner should also be 
asked to determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected status 
post left knee arthroscopy in light of 
VAOPGCPREC 23-97, considering separate 
ratings for subluxation/instability 
under Diagnostic Code 5257 and 
limitation of motion under Diagnostic 
Code 5010-5003 (applying, as well, 
DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

